DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orihara et al. (US 2018/0274269 A1).
Orihara et al. teaches a touch sensor unit for detecting contact with a blocking comprising:

    PNG
    media_image1.png
    630
    457
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    345
    647
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    416
    650
    media_image3.png
    Greyscale

With regard to claim 1, a sensor body (FIG. 4, sensor body 31) (Paragraph: [0036]); a sensor holder (FIG. 4, sensor holder 32) in which the sensor body (FIG. 4, sensor body 31) is embedded (Paragraph: [0036]); and an electrical component (FIG. 6 in view of FIGS. 4 and 5, resistor R) disposed outside the sensor holder (FIG. 4, sensor holder 32) and electrically connected to the sensor body (FIG. 4, sensor body 31) (Paragraph: [0033]), wherein the sensor body (FIG. 4, sensor body 31) comprises a tubular insulator (FIG. 4, insulating tube 31a) that is elastically deformed when an external force is applied (Paragraph: [0038]), and a plurality of electrodes (FIG. 4, electrodes 31b and 31c) that are provided inside the tubular insulator (FIG. 4, insulating tube 31a) and come into contact with each other as the tubular insulator (FIG. 4, insulating tube 31a) is elastically deformed (Paragraph: [0033]), and at least an end (FIG. 5, front end side) of the sensor holder (FIG. 5 in view of FIG. 4, sensor holder 32), an end of the tubular insulator (FIG. 4, insulating tube 31a) protruding from an end surface (FIG. 5, left end right at MR) of the sensor holder (FIG. 6 in view of FIG. 5, sensor holder 32), and the electrical 
With regard to claim 2, a plurality of connection wires (FIG. 6, connecting parts P1 and P2) drawn out from the end of the tubular insulator (FIG. 4, insulating tube 31a) and connected to the electrical component (FIG. 6 in view of FIGS. 4 and 5, resistor R) (Paragraph: [0050]), wherein in addition to the end of the sensor holder (FIG. 4, sensor holder 32), the end of the tubular insulator (FIG. 4, insulating tube 31a), and the electrical component (FIG. 6 in view of FIGS. 4 and 5, resistor R), the connection wires (FIG. 6, connecting parts P1 and P2) are also molded together with resin (Paragraph: [0049]) (For more details, please read paragraphs: [0033]-[0056]).
With regard to claim 3, an insulating member (FIG. 6, separator SP) interposed between the plurality of connection wires (FIG. 6, connecting parts P1 and P2) and preventing contact between the connection wires (FIG. 6, connecting parts P1 and P2), wherein in addition to the end of the sensor holder (FIG. 4, sensor holder 32), the end of the tubular insulator (FIG. 4, insulating tube 31a), the electrical component (FIG. 6 in view of FIGS. 4 and 5, resistor R), and the connection wires (FIG. 6, connecting parts P1 and P2), the insulating member (FIG. 6, separator SP) is also molded together with resin (Paragraph: [0049]) (For more details, please read paragraphs: [0033]-[0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Okada et al. (US 2019/0149151 A1) teaches a touch sensor unit.
Bolbocianu et al. (US 8,493,081 B2) teaches a wide activation angle pinch sensor.
Akimoto et al. (US 11,225,818 B2) teaches a door leading edge sensor.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858